DETAILED ACTION
Claims 1-20 are presented for examination.  Claims 17-20 are withdrawn from consideration.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 12, the claim language recites a “system”.  However, it appears that the system would reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly embodied or include any recited hardware as part of the system.  Software alone is directed to non-statutory subject matter.  Applicant is advised to amend the claims to include a hardware element (i.e., a processor and/or memory) in order to overcome the 101 rejection.  Claims 13-16 do not cure the deficiencies of the claim on which they depend.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polona Stefanic et al, "SWITCH workbench: A novel approach for the development and deployment of time-critical microservice-based cloud-native applications,” Future Generation Computer Systems, Vol. 99, April 2019, 16 Pages, hereinafter Stefanic.
Stefanic was cited in the IDS filed on 11/24/2021.

As per claim 1, Stefanic teaches the limitations as claimed, including a method for providing an environment comprising a virtual production control room (VPCR) for creating media content (Figure 10; Section 5.4, "For the production of live TV events, a distributed cloud application has been developed within the SWITCH project, supported by the transmission of video over IP."), the method comprising:
requesting, from a user, information regarding the environment to be provided (Section 4.1, “SIDE captures the application-infrastructure co-programming concept by giving the developer options for describing the requirements, constraints, and underlying infrastructure of the system”; Section 4.2, “DRIP requires an application description from the software developer, identifying the specific components to be deployed along with their requirements, dependencies and constraints”);
receiving, from the user, the information (Section 4.1, “SIDE captures the application-infrastructure co-programming concept by giving the developer options for describing the requirements, constraints, and underlying infrastructure of the system”; Section 4.2, “DRIP requires an application description from the software developer, identifying the specific components to be deployed along with their requirements, dependencies and constraints”); and
creating the environment by provisioning a plurality of resources for the VPCR from among a plurality of cloud computing resources based on the received information. (Abstract, “such applications must adapt elastically on-demand, and so must be capable of reconfiguring themselves, along with the underlying cloud infrastructure, to satisfy their constraints”; Figure 10, Section 5.4, "Since the cloud studio is expected to be an event-based service, i.e. it is started when it is needed and stopped when the broadcast stops, the program and the architecture that can service the system needs to be described, so that the deployment of the system can be done quickly with different starting parameters").

As per claim 12, it is a system claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 2-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196